Action for wrongful death as a consequence of an automobile, driven by decedent, coming in contact with a steel pillar maintained by the defendant on the sidewalk of a street in Jersey City pursuant to statutory authority, which pillar, plaintiff claimed, should have been marked with black and white stripes. Judgment dismissing the complaint at the close of plaintiff’s case unanimously affirmed, with costs. The pertinent New Jersey decisions require this result. (Lorentz v. Public Service Ry. Co., 103 N. J. L. 104; Denzer v. D., L. & W. R. R. Co., Id. 95.) Present — Young, Carswell, Davis, Adel and Taylor, JJ.